MEMORANDUM **
Aziz Ahmed Babul, a native and citizen of Bangladesh, petitions for review of the Board of Immigration Appeals’ (“BIA”) order affirming the Immigration Judge’s (“IJ”) order denying his application for protection under the Convention Against Torture (“CAT”). We have jurisdiction pursuant to 8 U.S.C. § 1252, and we deny the petition.
Babul has “not presented evidence that compels any reasonable factfinder to determine that the IJ erred in denying [him] relief under the CAT.” Boer-Sedano v. Gonzales, 418 F.3d 1082, 1092 (9th Cir.2005). Accordingly, we deny the petition for CAT relief.
We also deny petitioner’s motion to this court to take judicial notice of the 2005 country report because it was not part of the administrative record. 8 U.S.C. § 1105(a)(4); see also Gomez-Vigil v. INS, 990 F.2d 1111, 1113 (9th Cir.1993).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.